DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the straight cutting edge" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
Claim 34 recites the limitation "said " in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Stringer (GB 2437481 A) in view of Bruce (US 7,992,651).

With respect to claim 26, Stringer discloses a disc tool for breaking up field residues, comprising:
a central hub (including 12) for mounting the disc tool in a tool holder in order to make the disc tool rotatable about a rotation axis;
a wavy cutting edge (of 14) spaced outwardly of the hub and extending continuously around the disc tool, the wavy cutting edge including a plurality of spaced apart straight cutting edge segments joined by a plurality of spaced apart curved cutting edge segments (see Fig. 1);
a cultivating portion secured to the hub (including 12) and extending outwardly from the hub such that the cultivating portion extends generally between the hub and the wavy cutting edge;
the cultivating portion including a continuous undulating surface that extends around the hub and which undulates back and forth across the plane of the hub (see 
the wavy cutting edge being formed such that 90-98% of a track formed by the wavy cutting edge is capable of consisting of straight track portions;
wherein the wavy cutting edge, viewed along the periphery of the disc tool, includes angles alternating by a same amount +/-5°, with respect to the hub (see Fig. 1); and
wherein the straight cutting edge segments have an angle of 35°-55° relative to a plane which is at right angles to the rotation axis of the disc tool (see Fig. 1).

It is noted that it is not explicitly clear if the cutting edge of Stringer is curved in the circumferential direction of the disc tool. However, Applicant sets forth "... 'straight portions' means portions which are straight when viewed in at least one plane." (See Specification, labeled p. 7.) Additionally, Applicant shows edges E1 and E2 in Figs. 1a, 1b, and 1c which are curved in such a direction and described as straight.

Stringer does not explicitly disclose a beveled edge or undulations having an axial extent of 8-18 cm. Bruce teaches a disc tool having beveled cutting edges, such that each cutting edge has a material thickness that decreases outward to the edge (see Fig. 7), and Bruce teaches a disc tool including undulations, wherein the undulations have, at the periphery of the disc tool, an axial extent of 8-18 cm (see col. 1, lines 19-30 and depiction of amplitude in Fig. 3).
Stringer and Bruce are analogous because they both disclose undulating disc tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disc tool of Stringer with the beveled and length means as taught by Bruce in order to sever field residues to a greater degree.

Further regarding the optimum lengths and angles, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

With respect to claim 27, Stringer discloses adjacent straight cutting edge segments being at an angle to each other of 75°-115° when viewed in a circumferential direction at the periphery of the disc tool (see Fig. 1).

With respect to claim 28, Stringer teaches a plurality of spaced apart recesses which extend radially inward from the periphery of the disc tool (see Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the recessed means as taught by Stringer in order to enhance the positive drive to rotate the disc tool.

With respect to claim 29, Stringer discloses each recess extending radially inward by a distance corresponding to 10-60% of a radius of the disc tool (see Fig. 2).

With respect to claim 30, Stringer discloses each recess extending to a central angle of 1°-25° (see Fig. 2).

With respect to claim 31, Stringer discloses the straight cutting edge segments forming an angle of 35°-50° relative to a plane which is at right angles to the rotation axis of the disc tool (see Fig. 1).

With respect to claim 32, Stringer discloses a plane which is at right angles to the rotation axis being defined by a transition portion where the radially outer portion of the hub (including 12) portion meets the radially inner portion of the cultivating portion, and wherein the cultivating portion is located 30-70% on one axial side of said plane and 70-30% on the other axial side of said plane (see Fig. 1).

With respect to claim 33, Bruce discloses undulations having, at the periphery of a disc tool, an axial extent of 12 cm (see col. 1, lines 19-30 and depiction of amplitude in Fig. 3).

With respect to claim 34, Stringer discloses the number of cutting edges being 10 or 12 (see Fig. 2). It is noted that claims 26 and 34 are open-ended and do not exclude .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Stringer in view of Bruce as applied to claim 26 above, and further in view of Bushong (US 2,596,527).

Neither Stringer nor Bruce explicitly discloses the disc tool consisting of the hub, the cultivating portion, and 10 or 12 cutting edges, such that any additional cutting edge is excluded from said disc tool. Bushong discloses a disc tool and twelve total cutting edges (see Fig. 1).
Stringer, Bruce, and Bushong are analogous because they all disclose undulating disc tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the cutting edge means (i.e. the number of straight cutting edge segments) as taught by Bushong in order to work the soil to the degree as found desirable by Bushong (i.e. a relatively finely divided state). (See Bushong, col. 1, lines 1-7.)

Claims 35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stringer in view of Bruce as applied to claim 26 above, and further in view of Stark et al. (US 2016/0014951)

With respect to claim 35, neither Stringer nor Bruce explicitly teaches the structure of an agricultural implement for soil cultivation, comprising a plurality of the disc tools. Stark discloses an agricultural implement for soil cultivation, comprising a plurality of disc tools.
Stringer, Bruce, and Stark are analogous because they all disclose undulating disc tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the implement means as taught by Stark in order to effectively use the disc tools and to cultivate a large area.

With respect to claims 38 and 39, Stark discloses the disc tools being arranged along first and second transverse rows (3a, 3b), wherein the disc tools on each row are arranged at substantially the same distance from each other and with parallel rotation axes, and wherein the disc tools on one of the rows are offset sideways by a distance of 80-120% of said mutual distance relative to the disc tools on a second of the rows (see Fig. 3).

With respect to claim 40, Stark discloses the rotation axes of the disc tools of the first row are non-parallel to the rotation axes of the disc tools of the second row (see Fig. 3).

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stringer in view of Bruce in view of Stark as applied to claim 35 above, and further in view of Forsyth (US 5,782,307).

With respect to claim 36, neither Stringer, Bruce, nor Stark explicitly discloses disc tools being arranged such that the rotation axis has an angle of 70°-80° relative to a direction of travel. Forsyth discloses an agricultural implement having disc tools arranged such that the rotation axis has an angle (complimentary to C) of 70°-80° relative to a direction of travel.
Stringer, Bruce, Stark, and Forsyth are analogous because they all disclose disc tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the angle means as taught by Forsyth for preferable deflection. (See Forsyth, col. 5, lines 29-55.)

With respect to claim 37, Stark discloses rotation axes of the disc tools being mutually parallel but not coincident (see Fig. 3).


Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.

Regarding Applicant's argument against Bruce, it is noted that Bruce does not explicitly disclose an amplitude of 8-18 cm. However, Bruce teaches an amplitude of one to two inches being old and well-known in the prior art (see col. 1, lines 19-30), and Bruce teaches a double amplitude 2a in his own invention (see Fig. 3 and col. 3, lines 38-40). A doubling of the previously known amplitude, as taught by Bruce, would include amplitudes within the claimed range of 8-18 cm.

Applicant's argument against the axial extent being a result-effective variable: "Here, the prior art does not recognize axial extent of a disc tool as being a result effective variable. In particular, neither Stringer nor Bruce recognize that the axial extent of a disc tool is a result effective variable." (See Remarks of 7/16/2021, labeled p. 6, emphasis Applicant's.)
Applicant's argument is unpersuasive because Bruce explicitly recognizes the axial extent of a disc tool being a result effective variable. Bruce states "...that varying the maximum amplitudes of the periodic deviations from flat provides advantages over this prior art." (See Bruce, col. 1, lines 36-45.) Additionally, Bruce shows amplitudes (a, 2a) as being variables of the disc geometry which results in better soil penetration and better mixing of dirt with plant stalks. Further, the prior art to which Bruce refers, including Bruce (US 5,649,602), teaches wave width (i.e. axial extent) being a result effective variable.

In response to Applicant's argument that Bruce and Stringer have different purposes than the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

The Rule 1.132 Declaration (affidavit of 7/16/2021) has been fully considered but is not persuasive. The arguments against Bruce failing to teach the claimed range are unpersuasive because Bruce is considered to suggest that as set forth above in the response to the Remarks of 7/16/2021. Additionally, it is noted that Bruce is relied on foremost for teaching a beveled edge, and it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
In response to arguments against combining the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation given was "to sever field residues to a greater degree." As to why the combination would sever filed residues to a greater degree, one skilled in the art would recognize that a beveled edge provides greater cutting action and an enlarged axial extent works a greater area. Further, in addition to the motivation given, rationales that may support a conclusion of obviousness also include: combining prior art elements according to known methods to yield predictable results; simple substitution of one known element for another to obtain predictable results; and "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/10/23/21